Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2022 has been entered.
 
Response to Amendment
	This office action is in response to the amendment filed on 10/5/2022. Currently claims 1-2, 9-12, 14-16 and 21-26 are pending.

Response to Arguments
Applicant’s arguments, see pgs. 7-8, filed 10/5/2022, with respect to the rejection(s) of claim(s) 1-2, 9, 11, 15-16 and 26 rejected under 35 USC 103 as being unpatentable over Lopath in view of Chuck in view of Chen, claims 10 and 12 rejected under 35 USC 103 as being unpatentable over Lopath in view of Chuck in view of Chen in view of Rosenthal, claim 14 rejected under 35 USC 103 as being unpatentable over Lopath in view of Chuck in view of Chen in view of Rosenthal in view of Herekar, claim 21 rejected under 35 USC 103 as being unpatentable over Lopath in view of Chuck in view of Chen in view of Bor, claim 22 rejected under 35 USC 103 as being unpatentable over Lopath in view of Chuck in view of Chen in view of Kurtz, claims 23-25 rejected under 35 USC 103 as being unpatentable over Lopath in view of Chuck in view of Chen in view of Molina have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional reference of Cooper et al (US 20140379054).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 9, 11, 15-16, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopath et al (US 20160175147) hereafter known as Lopath in view of Cooper et al (US 20140379054) hereafter known as Cooper in view of Chuck et al (US 20130211389) hereafter known as Chuck in view of Chen et al (US 6096066) hereafter known as Chen.

Regarding Claim 1:
Lopath discloses:
A micro-device for corneal cross-linking treatment [see Fig. 1 and see abstract… “In corneal crosslinking by applying a photoactivated crosslinking facilitator such as riboflavin to the cornea and irradiating the cornea with light, the cornea is contacted with a liquid (33) containing a source of oxygen during irradiation”], comprising:
a body [see Fig. 1 element 10] including an outer portion [see labelled outer portion in labelled figure below rejection to claim 1], when the body is positioned against a surface of an eye, the outer portion contacts the surface of the eye [see labelled figure below rejection to claim] and the body defines a chamber over a cornea of the eye [see Fig. 1 element 14 which is a chamber and para 18… “The structure includes an interior surface 12 with a shape adapted to contact the sclera of the eye and to leave a space 14 between the cornea 16 and the interior surface”]; and
an illumination system including an optical element coupled to the body [see Fig. 1 elements 22 and 20 …. And para 18…. “In this embodiment, the structure includes optical elements adapted to direct light such as ultraviolet light from a light source 20 such as a laser into the cornea while the structure is in place on the cornea.” And “the optical elements may include one or more optical fibers 22 in optical communication with the light source, and may also include reflective elements (not shown) for routing the light from the fibers into the cornea.” And “the elements for directing the light into the cornea may include light-emitting elements such as light-emitting diodes.” Both a light emitting diode and reflective elements each is at least an optical element.]
the optical element being configured to direct photoactivating light to the cornea of the eye when the body is positioned against the surface of the eye, the photoactivating light generating cross- linking activity with a cross-linking agent applied to the cornea [see para 18 …. “In this embodiment, the structure includes optical elements adapted to direct light such as ultraviolet light from a light source 20 such as a laser into the cornea while the structure is in place on the cornea.” And “the optical elements may include one or more optical fibers 22 in optical communication with the light source, and may also include reflective elements (not shown) for routing the light from the fibers into the cornea.” And para 3… “The cornea in the eye of a human or other mammalian subject can be modified by crosslinking the collagen within the cornea.  A photoactivated crosslinking facilitator such as riboflavin is applied to the cornea.  Light at a wavelength selected to activate the crosslinking facilitator is applied.  Where the crosslinking facilitator is riboflavin, the light typically is ultraviolet ("UV") or blue light.  The activated facilitator causes crosslinking of the collagen within the cornea.”]
However, Lopath only discloses a body with an outer portion. Thus, Lopath fails to disclose the body including “an inner portion, the inner portion coupled to the outer portion” and “the outer portion being disposed about a periphery of the inner portion, the inner portion being shaped such that, when the body is positioned against a surface of an eye the outer portion contacts the surface of the eye and the inner portion defines a chamber over a cornea of the eye” as claimed. Additionally. Lopath only discloses using a light source that is inclusive of a light emitting diode and reflective elements (as cited by paragraph 18 of Lopath). While, these elements are optical elements, it isn’t explicitly clear if these elements are micro-optical elements and there is nothing to support these optical elements being a plurality of micro-light emitting diodes. Thus, Lopath fails to disclose a “micro-optical element including a plurality of micro-light emitting diodes (micro-LEDs) configured to direct photoactivating light through the inner portion of the body”. Also, Lopath fails to disclose “a controller configured to selectively activate a subset of the micro-LEDs to produce a pattern of the photoactivating light”.
Cooper discloses a body [see Fig. 19] that is analogously shaped to be positioned over the cornea and rest of the eye [see para 10… “the present invention desirably includes a contact lens structure having a first inner surface generally corresponding to the shape of the cornea. Optionally, the device may have a second interior surface corresponding to the shape of the sclera.”] and is directed to the analogous application of phototherapy to the cornea to cause cross-linking [see abstract… “A device and method for applying light to the cornea of the eye as for example, to promote crosslinking of collagen in the cornea for vision correction”]. Cooper further discloses the body as including: an outer portion [see Fig. 19 element 762 and para 92…. “a housing 762”] and an inner portion [see Fig. 19 element 700 and para 86… “an optical structure 700”] with the inner portion coupled to the outer portion [see Figs 19-20 and para 92… “The optical structure 700, including the reflector and dispersive element, is mounted in a housing 762.”], the outer portion being disposed about a periphery of the inner portion [see Fig. 19-20 which show element 762 (the outer portion) surrounding the periphery of element 700 (the inner portion)] and the inner portion being shaped such that, when the body is positioned against a surface of an eye, the outer portion contacts the surface of the eye and the inner portion defines a chamber over a cornea of the eye and with the inner portion including a reflector [see Figs 19 and 21 and para 86…. “(FIGS. 19-21) includes an optical structure 700 that incorporates a reflector 702. Reflector 702 includes an inner element 704 that defines a first interior surface 706 in the form of a surface generally corresponding to the shape of the cornea” and “The interior element additionally defines an aperture 710” These sections describe element 700 (the inner portion) as having a reflector with a surface (element 706) that defines the chamber (element 710) over the cornea ] for the purpose of dispersing light to the cornea in more uniform manner [see para 58… “Moreover, the effects of the multiple reflections and multiple passes of light through the dispersive shell 50, as discussed above, compensate for any non-uniformity in the light dispersed from the fiber.”].
Chuck discloses that using arrays of micro LEDS provide an advantage over LEDs as it allows for placement of in strategic locations to optimize distribution of light into the cornea [see para 35... “An individual micro-LED is typically hundreds times smaller than a standard LED, thus singular micro LEDS or arrays of micro LEDs may be placed at strategic locations in or on the lens body 12 to optimize the distribution of light into the cornea C.”] in the analogous art of crosslinking treatments on the cornea [see abstract… “The device is useable for various energy based or energy-mediated therapies, including crosslinking of corneal collagen, light therapy, photodynamic therapy, photo-activation of drugs, etc.”].
Chen discloses a microcontroller (i.e. a controller) that is configured to separately control different groups of light sources so that complex patterns can be applied to area of treatment (i.e. configured to selectively activate a subset of the micro-LEDs to produce a pattern of the photoactivating light.) [Col. 6 lines 20-31… “It will be apparent that additional groups of light sources can be configured and separately controlled to provide substantially more complex patterns to achieve other desired light distribution and control regions over the undersurface of flexible patch 40 as necessary to meet the desired requirements for varying the light intensity over these portions of the treatment site.”] in the analogous art of photodynamic treatment [see Col. 1 lines 5-20… “This invention generally relates to apparatus and a method for delivering light therapy to a patient from an external array of light sources” and “The light activates the photoreactive agent, which destroys the abnormal tissue”.]
	It would have been obvious to one having ordinary skill in the art at the time the invention filed to modify Lopath’s body by including an inner portion with a reflector through which light is directed to the cornea (i.e. directing “photoactivating light through the inner portion”) and with the inner portion configured to be positioned relative to an outer portion in a body similarly to that disclosed by Cooper (i.e. thereby reciting a body with an inner portion and outer portion as claimed) because such a modification will increase the uniformity of the light applied to the cornea during application of phototherapy.
It would have been obvious to one having ordinary skill in the at the time the invention was filed to modify Lopath in view of Cooper’s light emitting diode with an array of micro-LEDs similarly to that disclosed by Chuck to help further optimize the delivery of light on the cornea when performing a cross-linking treatment on the cornea.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lopath in view of Cooper in view of Chuck by including a controller configured to selectively activate a subset of the micro-LEDs to produce a pattern of the photoactivating light similarly to that disclosed by Chen as this would allow for complex patterns to be applied to the area of treatment; thereby, improving the ability to target areas for treatment.

    PNG
    media_image1.png
    661
    887
    media_image1.png
    Greyscale



Regarding claim 2, para 18 of Lopath [see… “the structure includes optical elements adapted to direct light such as ultraviolet light from a light source 20 such as a laser into the cornea while the structure is in place on the cornea.”] discloses how ultraviolet light (i.e. the claimed photo activating light) is directed to the cornea by the illumination system which includes the micro-optical element of micro-LEDs. Furthermore, since light goes through the reflector of the inner portion as discussed in claim 1 above, the photoactivating light is also at least capable of being directed through the inner portion as claimed. 

Regarding claim 9, para 18 of Lopath [see… “The apparatus desirably also includes a liquid supply constructed and arranged to supply a liquid having a source of oxygen dispersed therein to a space between the cornea and the structure while the structure is overlying the cornea.”] discloses that oxygen is supplied to the chamber (i.e. the cited space between cornea and the structure).

Regarding claim 11, see para 18 of Lopath [see… “The apparatus desirably also includes a liquid supply constructed and arranged to supply a liquid having a source of oxygen dispersed therein to a space between the cornea and the structure while the structure is overlying the cornea.”], abstract of Lopath [see “the cornea is contacted with a liquid (33) containing a source of oxygen during irradiation.  The liquid transfers oxygen to the cornea to facilitate crosslinking”], para 19 of Lopath [see “a liquid supply 30 includes a reservoir 32 containing the liquid 33.”] and Fig. 1 of Lopath. Based on the cited sections there is a reservoir (element 32 in Fig. 1) that supplies oxygen concentrated in a liquid which is applied to the cornea. This reservoir and its path to the cornea is at least an oxygen supply. 

Regarding claim 15:
wherein the body includes one or more side channels extending into the chamber at the periphery of the inner portion [see Fig. 1 element 18a and para 18 of Lopath… “In the particular embodiment depicted in FIG. 1, the ports include an inlet port 18a and an outlet port 18b.”] and one or more vents extending from the chamber at the periphery of the inner portion [see Fig. 1 element 18b and para 18 of Lopath … “In the particular embodiment depicted in FIG. 1, the ports include an inlet port 18a and an outlet port 18b.”], the one or more side channels configured to be coupled to an oxygen source and to deliver oxygen from the oxygen source to the chamber when the body is positioned against the surface of the eye, the one or more vents configured to allow the oxygen to exit the chamber after the oxygen flows over the cornea of the eye [see Fig. 1 of Lopath … element 32 (a reservoir containing liquid that is concentrated oxygen passes through element 36 and element 34 to enter element 18a (the side channel) to element 14 (the chamber) before existing the chamber through element 18b (the vent)].


Regarding claim 16, Para 13 of Lopath [see… “The liquid transfers both oxygen and the crosslinking facilitator to the cornea.  For example, the liquid may be maintained in contact with the cornea using a structure having a surface adapted to overlie the cornea so that there is a space between the structure and the cornea.” And “The liquid may be maintained in the space for a time sufficient to reach the desired crosslinking facilitator saturation.”] and Para 19 of Lopath [see “Reservoir 32 is connected to the inlet port 18a of the structure by one or more conduits 34 so that liquid can flow from the reservoir to the space 14 between the structure and the cornea.”] disclose that a crosslinking agent (ie cross-linking facilitator) is supplied to the chamber (element 14 of Lopath) where it contacts the cornea and is soaked with this crosslinking agent until it reaches saturation.


Regarding claim 26, abstract of Chen [see “The light sources can be separately grouped, and the electrical current supplied to each group individually controlled to achieve a desired light intensity and/or duration exposure to the light therapy over different portions of the undersurface of the flexible patch and different portions of the treatment site.”] discloses individually controlling the intensity and duration exposure for each group so controller is configured to selectively activate different groups of micro-LEDs to have higher intensities and longer durations than other groups. Thus it is understood for Lopath in view of Cooper in view of Chuck in view of Chen, the individual micro-LEDs in one group are configured to be selectively activated to have higher intensities and longer durations than the individual micro-LEDs in another group.



Claim 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopath in view of Cooper in view of Chuck in view of Chen as applied to claims 1 and 11 above, and further in view of Rosenthal et al (US 20060290883) hereafter known as Rosenthal.
Lopath in view of Cooper in view of Chuck in view of Chen discloses the invention substantially as claimed including all the limitations of claims 1 and 11. Also Lopath in view of Cooper in view of Chuck in view of Chen disclose “the body includes one or more vents extending from the chamber and configured to allow the oxygen to exit the chamber [see Fig. 1 element 18b of Lopath which is connected to the chamber (element 14 in Fig. 1 of Lopath) and see para 19 of Lopath… “The liquid may flow through the space 14 and exit through outlet port 18b” and para 8… “a source of oxygen included in the liquid” As discussed in these sections, a liquid which includes concentrated oxygen is supplied to the chamber and then exits the chamber through the vents.]
However, Lopath in view of Cooper in view of Chuck in view of Chen fails to disclose “wherein the body includes one or more micro- channels extending to the chamber, the one or more micro-channels configured to allow oxygen to enter the chamber when the body is positioned against the surface of the eye” or “wherein the oxygen delivery mechanism includes one or more micro-channels coupled to an oxygen supply and configured to deliver the oxygen from the oxygen supply to the chamber when the body is positioned against the surface of the eye”.
Rosenthal discloses using microchannels to increase oxygen permeability between lens structures that sit over the eye and the cornea [see abstract… “microchannels can be formed in the lens to increase the oxygen permeability of the lens.”] in the analogous art of ophthalmology [see para 2… “This disclosure relates generally to a scleral lens with grooves for aspirating tears to prevent suction when the lens is disposed on the eye.”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lopath in view of Cooper in view of Chuck in view of Chen by including microchannels between the cornea and the chamber similarly to those disclosed by Rosenthal within Lopath in view of Cooper in view of Chuck in view of Chen’s chamber so that oxygen can be more readily supplied to the cornea.




Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopath in view of Cooper in view of Chuck in view of Chen in view of Rosenthal as applied to claims 1 and 11-12 above, and further in view of Herekar et al (US 20100057060) hereafter known as Herekar.
Lopath in view of Cooper in view of Chuck in view of Chen in view of Rosenthal discloses the invention substantially as claimed including all the limitations of claims 1 and 11-12. Additionally, Lopath in view of Cooper in view of Chuck in view of Chen in view of Rosenthal discloses that a conduit that couples the oxygen supply and cross-linking agent to the chamber [see Fig. 1 element 34 of Lopath and para 19… “Reservoir 32 is connected to the inlet port 18a of the structure by one or more conduits 34 so that liquid can flow from the reservoir to the space 14 between the structure and the cornea.” The liquid includes a high concentration of oxygen and cross-linking agent]
However, Lopath in view of Cooper in view of Chuck in view of Chen in view of Rosenthal is silent to the exact structure of the conduit and thus fails to disclose that the conduit is a “flexible tube” as claimed.
Herekar discloses using a flexible tube to connect a cross-linking agent reservoir to the eye [see Fig. 1 element 44 and para 16… “The arms are sufficiently broad to be fitted with one or more nozzles 36, 38 for introducing Riboflavin in solution via tubing 40, 42, 44 to an injector 46 to collagen 48 applied to the surface of the ocular tissue 40.”] in the analogous art of performing a crosslinking treatment on the cornea of the eye [see abstract… “A system for accurately delivering bilateral simultaneous equi-dosed time-fractionated pulsed UVA to irradiate a class of riboflavin/collagen mixture in the presence of oxygen for treatment of ocular tissue such as scleral and corneal tissue.” And claim 1… “introducing riboflavin in solution into contact with collagen on ocular tissue of the eyes to yield a collagen/cross-linker mixture”].
Since Lopath in view of Cooper in view of Chuck in view of Chen in view of Rosenthal is silent as to the exact structure of the conduit that delivers the cross-linking agent and oxygen from a reservoir to the eye and Herekar discloses that a flexible tube is a known structure to deliver the cross-linking agent, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lopath in view of Cooper in view of Chuck in view of Chen in view of Rosenthal by using a flexible tube similarly to that disclosed by Herekar as this is a known way to deliver cross-linking agent to the eye.




Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopath in view of Cooper in view of Chuck in view of Chen as applied to claim 1 above, and further in view of Bor et al (US 20140268042) hereafter known as Bor.
Lopath in view of Cooper in view of Chuck in view of Chen discloses the invention substantially as claimed including all the limitations of claims 1 and 6 which includes micro-LEDs. Additionally, Lopath in view of Cooper in view of Chuck in view of Chen discloses using reflective elements to direct light in the cornea [see para 18 of Lopath… “reflective elements (not shown) for routing the light from the fibers into the cornea” ].
However, Lopath in view of Cooper in view of Chuck in view of Chen is silent as to the exact optical structures of these reflective elements and therefore, Lopath in view of Cooper in view of Chuck in view of Chen fails to disclose “the micro-LEDs are in optical communication with a micro-lens array configured to allow the light from each micro-LED to be manipulated and focused onto the cornea”.
Bor discloses using micro-lens arrays to direct light from LED light sources to target areas in the eye [see para 37…. “An LED array 32 is positioned near a micro-lens array 36.  LED array 32 comprises a plurality of individual LEDs such as LEDs 33, 34 and 35.  Micro-lens array 36 is positioned a focal length from the individual LEDs to collimate light emitted from the LEDs as the shaped light beam 38, which travels toward the eye E.”] in the analogous art of ophthalmic surgery using electromagnetic radiation [see para 18… “The drawings and related descriptions of the embodiments have been simplified to illustrate elements that are relevant for a clear understanding of these embodiments, while eliminating various other elements found in conventional collagen shields, ophthalmic patient interfaces, and in laser eye surgical systems.”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lopath in view of Cooper in view of Chuck in view of Chen by including a mirco-lens array similarly to that disclosed by Bor to help direct light from the micro-LEDs to the eye because Lopath in view of Cooper in view of Chuck in view of Chen is silent as to the reflective structures used to direct light from a light source to the eye and Bor discloses that micro-lens arrays are a known structure to perform the function of directing light from a diode light source to areas of the eye in the analogous field of light based ophthalmic surgery. 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopath in view of Cooper in view of Chuck in view of Chen as applied to claim 1 above, and further in view of Kurtz et al (US 20070233208) hereafter known as Kurtz.
Lopath in view of Cooper in view of Chuck in view of Chen discloses the invention substantially as claimed including all the limitations of claim 1.
	However, Lopath in view of Cooper in view of Chuck in view of Chen fails to disclose “wherein the micro-LEDs are assembled on a flex circuit”.
Kurtz discloses mounting light emitting diodes on flex circuitry (i.e. a flex circuit) for the purpose of reducing cost and to increase conformability [see para 62… “The use of surface mount light emitting diodes 372 mounted on flex circuitry 350 helps the design relative to cost, device profile, and conformability. Flex circuitry or ribbon cable is relatively thin (.about.120 microns thick) and flexible.”] in the analogous art of light therapy [see para 2… “The invention relates generally to a light therapy device”].
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lopath in view of Cooper in view of Chuck in view of Chen to assemble Lopath in view of Cooper in view of Chuck in view of Chen’s micro-LEDs on a flex circuit similarly to that disclosed by Kurtz so to reduce cost and increase conformability of Lopath in view of Cooper in view of Chuck in view of Chen’s device.


Claim(s) 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopath in view of Cooper in view of Chuck in view of Chen as applied to claim 1 above, and further in view of Molina et al (US 20050015121) hereafter known as Molina.

Regarding claims 23 and 25:
Lopath in view of Cooper in view of Chuck in view of Chen discloses the invention substantially as claimed including all the limitations of claim 1. 
However, Lopath in view of Cooper in view of Chuck in view of Chen is silent as to the shape of the micro-LEDs on the target. Thus, Lopath in view of Cooper in view of Chuck in view of Chen fails to disclose “wherein the controller is configured to selectively activate a subset of the micro-LEDs to produce the pattern of the photoactivating light with a substantially circular shape” as recited by claim 23 or “wherein the controller is configured to selectively activate a subset of the micro-LEDs to produce the pattern of the photoactivating light with a substantially annular shape” as recited by claim 25.
Molina disclose placing LEDs in a circular array (i.e. a subset of the micro-LEDs to produce the pattern of the photoactivating light with a substantially circular shape and a subset of the micro-LEDs to produce the pattern of the photoactivating light with a substantially annular shape) as this provides uniform coverage of emitted light [see para 9... “The LEDs are configured in a circular array to provide uniform coverage of the emitting light energy.”] in the analogous art phototherapy [see abstract... “A light wand includes light emitting diodes that transmit monochromatic light for a therapeutic response.”
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lopath in view of Cooper in view of Chuck in view of Chen’s array to have subsections of micro-LEDs that produce the pattern of the photoactivating light with a substantially circular shape and produce the pattern of the photoactivating light with a substantially annular shape similarly to that disclosed by Molina because this shape will provide a uniform coverage of emitting light energy.

Regarding claim 24:
Lopath in view of Cooper in view of Chuck in view of Chen in view of Molina discloses the invention substantially as claimed including all the limitations of claims 1 and 23.
However, Lopath in view of Cooper in view of Chuck in view of Chen in view of Molina is silent as to the size of the diameter of the circular shape as claimed.
	Chuck further discloses when solving the analogous problem of crosslinking the cornea [see abstract… “The device is useable for various energy based or energy-mediated therapies, including crosslinking of corneal collagen, light therapy, photodynamic therapy, photo-activation of drugs, etc.”] when using individual micro-LEDs, first debriding sections between 4-9 mm in diameter of the epithelial layer of the cornea[see para 45… “it may be desirable or clinically indicated to remove or disrupt the epithelial layer EL of the cornea C to facilitate subsequent distribution of effective amounts of the riboflavin or other agent into the cornea C and/or anterior chamber AC” and “If the clinician elects debriding, the epithelial layer may be removed from an area typically of about 4 to 9 mm, preferably about 5-8 mm, and most preferably about 5-6 mm in diameter”], which implies crosslinking an area with a diameter of 4-9mm on the cornea at the same time.
	Since Lopath in view of Cooper in view of Chuck in view of Chen in view of Molina is silent as to the diameter of the area of the cornea being crosslinked at the same time with the micro-LED arrays, and Chuck discloses treating a diameter of 4 mm is a subset of known sizes with which to cross the cornea as implied by Chuck, it would have been obvious at the time the invention was filed to further modify Lopath in view of Cooper in view of Chuck in view of Chen in view of Molina by configuring the subsets of the micro-LEDs to apply a treatment area with a diameter of 4 mm.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Daxer et al (US 20150257929) hereafter known as Daxer. Daxer discloses a body [see Fig. 3 element 20 and para 41… “The ring body 20”] with an outer body [Fig. 3 element 22 and para 42… “a receptacle 22”] coupled to an inner portion [see Fig. 3 element 34 and para 50… “a separate housing 34”] with the outer body disposed about a periphery of the inner portion [see Fig. 3] in the analogous art of phototherapy of the cornea to induce cross-linking [see para 5… “It is therefore an object of the present invention to provide a device and a method for irradiating the cornea of the eye, which enable cross-linking of the collagen fibrils”]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792                                                                                                                                                                                                        

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792